Statement of Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the controller, method, computer program product and system of independent claims 1, 6, 11, 20 and 21, including the following combination of limitations defining the main invention/embodiment:

1. 	A memory controller configured to control the 
execution of a suspend operation by a memory device, the memory controller comprising: 
a processor configured to provide an operation control signal and suspend information; and 
a suspend operation manager configured to provide suspend mode change information in response to the operation control signal and the suspend information, 

6. 	A control method performed by a memory controller to control the execution of a suspend operation by a memory device, the control method comprising: 
receiving a read request from a host while the memory device is executing a program/erase (P/E) operation; 
receiving suspend information associated with the suspend operation; and 
communicating a first command from the memory controller to the memory device such that the memory device performs the suspend operation using a cancel mode when the suspend information is less than a threshold, else 
communicating a second command from the memory controller to the memory device such that the memory device 

11. 	A control method performed by a memory controller to control the execution of a suspend operation by a memory device, the control method comprising: 
receiving a request set from a host; 
receiving a read request from a host; 
in response to the read request, receiving suspend information associated with the suspend operation from the memory device; 
in response to at least one of the suspend information and the request set, determining a suspend mode for the suspend operation as either a cancel mode or an ongoing mode; and 
communicating at least one of a suspend command and a suspend mode change command to the memory device in response to the determination of the suspend mode.

receiving a request set and a read request from a host; 
receiving suspend information associated with the suspend operation; 
determining a suspend mode for the suspend operation in response to at least one of the suspend information and the request set; and 
communicating a suspend mode change command to the memory device in response to the determined suspend mode.
21. 	A memory system comprising: 
a plurality of memory chips; and 
a memory controller configured to control execution of a suspend operation by at least one of the plurality of memory chips, 
\wherein the memory controller comprises: 
a processor configured to output an operation control signal when the at least one of the plurality of memory chips is performing a program/erase operation; and 
a suspend operation manager configured to output suspend mode change information based on the operation control signal and suspend information, and 
the processor is further configured to control the memory controller such that the memory controller outputs a suspend mode change command and a suspend command based on the suspend mode change information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-21 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:

		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.